Case 4:20-cv-00197-JHM-HBB Document 66 Filed 04/27/21 Page 1 of 6 PageID #: 403




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                        CIVIL ACTION NO. 4:20-CV-00197-JHM-HBB


 JAMES LEE MAYS                                                                        PLAINTIFF


 VS.


 DAVIESS COUNTY DETENTION CENTER et al                                               DEFENDANT


                                  MEMORANDUM OPINION
                                      AND ORDER

        Before the Court is Plaintiff James Lee Mays’ motion for “Permissive Joinder of Parties”

 (DN 48). After review of the motion, it is construed as a motion to consolidate this matter with

 Plaintiff’s action against Southern Health Partners and certain employees (Id.). Defendant Wyatt

 has responded in opposition (DN 56). For the reasons that follow, Plaintiff’s motion to consolidate

 his two cases is DENIED.

                                    NATURE OF THE CASES

        This case is an action with claims brought by Plaintiff against Defendant Wyatt for “both

 deliberate indifference to a serious medical need and excessive force” (DN 56 PageID 347; see

 also DN 1). Plaintiff alleges that after he was arrested on July 23, 2020, he was transported to

 Daviess County Detention Center (“DCDC”) for holding (DN 1; DN 58). While there, Plaintiff

 informed the medical screening profession about a “severe head injury” that Plaintiff suffered a

 month prior to his arrest, as a result of Plaintiff being struck in the head with a bat (DN 1 PageID

 4; DN 58 PageID 357). However, according to Plaintiff, no action was taken (Id.).
Case 4:20-cv-00197-JHM-HBB Document 66 Filed 04/27/21 Page 2 of 6 PageID #: 404




         During the next several hours, Plaintiff repeatedly attempted to speak to DCDC deputies

 about being seen by medical staff (DN 1 PageID 4-5; DN 58 PageID 358-66). Each request was

 denied (Id.). Ultimately, on the morning of July 24, 2020, Plaintiff spoke with Deputy Chris

 Durbin to seek medical attention, and when Plaintiff’s request was denied, Plaintiff was ordered

 to return to his cell (Id.). “[P]laintiff complied, yet as [P]laintiff re-entered the cell he desperately

 placed his right hand and arm out through the threshold and placed his hand out over the lock

 mech[a]nism in an attempt to demand to be heard” (DN 58 PageID 366). Plaintiff continued to

 loudly demand medical attention, which attracted both Sergeant Hemphling and Defendant Wyatt

 to the cell (Id. at PageID 366-67). According to Plaintiff, Defendant Wyatt demanded that Plaintiff

 remove his hand, and when Plaintiff did not comply, Defendant Wyatt shoved Plaintiff into the

 cell and “slammed the key into [P]laintiff’s hand” (Id. at PageID 368-69).

         As a result, Plaintiff accused Defendant Wyatt and DCDC1 of “both deliberate indifference

 to a serious medical need and excessive force” (DN 56 PageID 347; see also DN 1).

         In contrast, Plaintiff’s other case, Mays v. Southern Health Partners et al, 4:20-CV-00209-

 JHM, is a 42 U.S.C. § 1983 action which alleges deliberate indifference to a serious medical need

 during the DCDC intake examination and medical neglect, as well as, in essence, medical

 malpractice due to the lack of testing for other alleged injuries (4:20-CV-00209-JHM, DN 1

 PageID 4-5). While the first claim falls in line with Plaintiff’s prior argument that he was

 improperly admitted when needing medical attention, the other two claims in the Southern Health

 matter are related to separate, later incidents that did not occur in DCDC or with Defendant Wyatt.




 1   Daviess County Detention Center was dismissed as a defendant in this matter on December 8, 2020 (DN 7).
     Plaintiff’s claims against DCDC were not appropriate, as “DCDC is not an entity subject to suit under § 1983”
     (Id. at PageID 36). Instead, the proper party would have been Daviess County, but “the alleged incidents appear
     to be isolated occurrences affecting only Plaintiff, which cannot give rise to a claim against Daviess County” (Id.
     at PageID 36-37).

                                                           2
Case 4:20-cv-00197-JHM-HBB Document 66 Filed 04/27/21 Page 3 of 6 PageID #: 405




                              MAYS’ MOTION TO CONSOLIDATE

         Citing to FED. R. CIV. P. 17, 18, and 20, Plaintiff argues that the cases should be

 consolidated because “had [P]laintiff been properly screened by the defendant in [Southern Health

 Partners,] then[n] [P]laintiff would have never been allowed in the detention facility” (DN 48

 PageID 304). Thus, if Plaintiff had never been allowed into DCDC, then the alleged acts of

 Defendant Wyatt would never have occurred (Id.). Additionally, the initial medical screening and

 the alleged assault “occur[r]ed on the same date at the same place in the same occur[e]nce of

 events” (Id.).

                                      WYATT’S RESPONSE

         Defendant Wyatt “does not believe that [FED. R. CIV. P.] 17 is applicable to Plaintiff’s

 prayer for relief” (DN 56 PageID 347). “[W]hile there is some overlap in the claims, the bulk of

 Plaintiff’s allegations against the Southern Health Partners personnel are unrelated to the pending

 claim involving Defendant Wyatt” (Id.). Defendant Wyatt also, correctly, recognized that the

 present motion could be construed as a motion to consolidate and stated that while “joinder is a

 matter left to the sound discretion of the Court[,]” if the present motion was construed as a motion

 to consolidate, Defendant Wyatt “takes no position” (Id. at PageID 347-48).

                                           DISCUSSION

         Defendant Wyatt is correct in stating that Rule 17 is inapplicable to the present case. The

 designations listed in Rule 17(a)(1) list the persons that “may sue in their own names without

 joining the person for whose benefit is brought[.]” Fed. R. Civ. P. 17(a)(1). This means that a

 party can sue on their own accord, and do not require an alternative person to be joined with them

 in order for the suit to continue. These examples are not applicable here.




                                                  3
Case 4:20-cv-00197-JHM-HBB Document 66 Filed 04/27/21 Page 4 of 6 PageID #: 406




         As for Rule 18, this rule is also inapplicable. Rule 18 pertains to Joinder of Claims, which

 means that if a party is asserting a claim, counterclaim, crossclaim, or third-party claim, then the

 party should assert as many claims as possible, whether they be independent or alternative to the

 other claims. Fed. R. Civ. P. 18(a). The purpose of this rule is to reinforce “the whole tendency

 . . . to require a plaintiff to try his whole cause of action and his whole case at one time[.]” United

 Mine Workers of America v. Gibbs, 383 U.S. 715, 723 (1966) (quoting Baltimore S.S. Co. v.

 Phillips, 274 U.S. 316, 320 (1927)). This does not mean that all cases should be combined into

 one, even if they have some connection. Instead, it means that a plaintiff should try and assert all

 claims against an opposing party at once, so all claims can be decided at once, rather than

 piecemeal proceedings over time.

         Finally, Rule 20 governs Permissive Joinder of Parties, which is applicable here. Persons

 or entities may be joined as defendants in a case if:

             A. Any right to relief is asserted against them jointly, severally, or in the alternative
                with respect to or arising out of the same transaction, occurrence, or series of
                transactions or occurrences; and

             B. Any question of law or fact common to all defendants will arise in the action.

 Fed. R. Civ. P. 20(a)(2). “The purpose of Rule 20(a) is to promote judicial economy and trial

 convenience.” Eaves-Leanos v. Assurant, Inc., 2008 U.S. Dist. LEXIS 1384, *5 (W.D. Ky. Jan.

 7, 2008) (citing Mosley v. General Motors Corp., 497 F.2d 1330, 1332 (8th Cir. 1974). To

 determine whether joinder is applicable, “the courts have inquired whether ‘there is a logical

 relationship between the separate causes of action’ that the plaintiff seeks to join in a single case.

 . . . ‘The logical relationship test is satisfied if there is substantial evidentiary overlap in the facts

 giving rise to the cause of action against each defendant.’” GEICO Corp. v. Autoliv, Inc., 345

 F.Supp.3d 799, 813 (E.D. Mich. 2018) (quoting In re EMC Corp., 677 F.3d 1351, 1358 (Fed. Cir.


                                                     4
Case 4:20-cv-00197-JHM-HBB Document 66 Filed 04/27/21 Page 5 of 6 PageID #: 407




 2012)). “Stated differently, the plaintiffs’ claims must share an aggregate of operative facts.” Id.

 (quoting Stojcevski v. County of Macomb, 143 F.Supp.3d 675, 682-83 (E.D. Mich. 2015)). But,

 “[p]ermissive joinder ultimately rests with the sound discretion of the court, which must determine

 if joinder will comport with the principles of fundamental fairness.” Shaffer v. Donoghue, No.

 3:17-CV-571-RGJ, 2019 WL 321422, at *5 (W.D. Ky. Jan. 24, 2019).

        Here, the majority of the claims between the two cases are unrelated. While the initial

 claim of deliberate indifference to a serious medical need is the same between Southern Health

 and Defendant Wyatt, all the remaining claims are independent from each other. Plaintiff claims

 excessive force against Defendant Wyatt (DN 56 PageID 347; see also DN 1), while claiming

 medical neglect and medical malpractice against Southern Health (4:20-CV-00209-JHM, DN 1

 PageID 4-5). The claims against Defendant Wyatt were in DCDC, several hours after Plaintiff’s

 arrest, and none of the defendants from Southern Health were present. The claims against Southern

 Health occurred at a later time, at a different location, and without Defendant Wyatt present.

 Therefore, for the large majority of the claims, the actions of the defendants are not from the same

 transaction or occurrence.

        Fed. R. Civ. P. 42 governs consolidations, and it states that the Court may consolidate the

 actions if they involve a common question of law or fact. Fed. R. Civ. P. 42(a)(2). Here, there

 may be a common question of fact or law regarding whether the defendants in both cases

 deliberately disregarded a serious medical need. However, as explained above, the majority of the

 claims in the two cases occurred independently from each other, and the parties from each case

 were not present for the other actions.

        Therefore, based on the aforementioned reasoning, Plaintiff has not met the requirements

 for permissive joinder of parties or consolidation of cases.



                                                  5
Case 4:20-cv-00197-JHM-HBB Document 66 Filed 04/27/21 Page 6 of 6 PageID #: 408




                                        ORDER

       WHEREFORE, Plaintiff’s motion to consolidate cases (DN 48) is DENIED.




                    April 26, 2021




       Copies:      Counsel of Record
                    James Lee Mays, pro se




                                             6
